 


109 HR 4922 IH: Korean War Veterans Recognition Act of 2006
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4922 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mrs. Kelly introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 4, United States Code, to add National Korean War Veterans Armistice Day to the list of days on which the flag should especially be displayed. 
 
 
1.Short titleThis Act may be cited as the Korean War Veterans Recognition Act of 2006.
2.Display of flag on national korean war veterans armistice daySection 6(d) of title 4, United States Code, is amended by inserting National Korean War Veterans Armistice Day, July 27; after July 4;. 
 
